221 F.2d 959
55-1 USTC  P 9448
FIRST NATIONAL BANK, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 155, Docket 23199.
United States Court of Appeals Second Circuit.
Argued April 22, 1955.Decided May 11, 1955.

John A. Reed and Francis E. Rine-hart, New York City, for petitioner.
H. Brian Holland, Ellis N. Slack and Dudley J. Godfrey, Jr., Washington, D.C., for respondent.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
The order of the Tax Court is affirmed on the opinion of Judge Murdock, reported in 22 T.C. 209.